Citation Nr: 0404596	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-15 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 
1950 and from August 1950 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's case was remanded in July 
2003 to the RO for consideration of additional evidence 
developed in the case.  It is again before the Board for 
appellate review.


FINDING OF FACT

The veteran does not have asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran maintains that service connection should be 
granted for asbestosis.  He contends that he was exposed to 
asbestos in service at several different military 
installations.  He further contends that any existing lung 
condition is a result of his exposure to asbestos in service.

The veteran served on active duty from January 1949 to April 
1950 and from August 1950 to April 1955.  His military 
records reflect that his primary military occupational 
specialty (MOS) was as a cook during those two periods of 
service.  The veteran's service medical records (SMRs) were 
reported as missing and presumably destroyed by a fire at the 
National Personnel Records Center (NPRC).  However, the 
veteran's discharge physical examinations from April 1950 and 
April 1955 are of record.  Both physicals, and chest x-rays 
done at the time, are negative for any report of a lung 
disorder.  There is no indication of any exposure to 
asbestos.  

The veteran submitted his original claim for VA disability 
pension benefits in July 1992.  At that time the veteran 
reported employment at Ingalls shipyard where he worked as a 
carpenter.  The veteran did not report how many years he had 
been employed at the shipyard and said he last worked there 
in 1979.

The veteran did not complain of a respiratory problem and no 
respiratory disorder was identified at the time of a VA 
general medical examination conducted in November 1992.

The veteran later amended his claim to include an unspecified 
lung disorder in November 1992.  

Associated with the claims file are private treatment records 
from H. Burrows, M.D., for the period from January 1968 to 
April 1970.  The records document treatment provided for 
conditions unrelated to the issue on appeal.  The records do 
note that the veteran was employed at the Ingalls shipyard.  

Addition private medical records from St. Luke's Hospital and 
W. Sassard, M.D., for the period from May 1982 to July 1988 
are negative for any diagnosis of a respiratory disorder.  
There is no reference to any exposure to asbestos.

The veteran was afforded a VA respiratory examination in 
October 1993.  The veteran reported a history of symptomatic 
pulmonary disease since working at a shipyard in 1979.  A 
pulmonary function test (PFT) was interpreted as showing 
severe obstructive pulmonary disease.  A chest x-ray was 
interpreted as negative for any acute pulmonary disease.  The 
examination diagnosis was severe chronic obstructive 
pulmonary disease (COPD).  

Additional private medical records were obtained and 
associated with the claims file from W. Park, M.D., and O. 
Harris, M.D., for the period from January 1993 to May 1998.  
However, the records related to treatment provided primarily 
for the veteran's right ankle and diabetes.  There was no 
pertinent evidence related to the issue on appeal.

The veteran submitted his current claim in June 1998.  The 
veteran asserted that he was exposed to asbestos in service.  
He said that asbestos was used to cover steam lines in the 
cook's kitchen.  He said he was also exposed to asbestos from 
having to tend boilers used to heat the barracks.  He 
included a number of private medical records as well as 
letters from an attorney with his submission.  

The letters from a private attorney, dated from January 1988 
to October 1988, reflect an ongoing attempt to have the 
veteran medically evaluated for what appears to have been a 
post-service work-related asbestos exposure claim.  The 
medical records show that the veteran was evaluated by G. D. 
Lorino, M.D., on several occasions in 1988 and had a chest 
x-ray read in December 1987.  In February 1988, Dr. Lorino 
noted that the results of a recent spirogram were consistent 
with severe lung disease and that a restrictive pulmonary 
impairment could not be excluded.  He added that this 
information, along with chest x-ray abnormalities, might be 
secondary to asbestosis and that further evaluation was 
recommended.  In November 1988, Dr. Lorino submitted a more 
detailed report, which indicated that the veteran was 
employed at a shipyard from 1957 to 1982 where he was 
employed as a carpenter foreman and had to cut asbestos 
boards with a saw.  He worked in areas in which there was 
previous asbestos use and he wore no respiratory protection.  
The veteran did not provide any history of asbestos exposure 
in service.  Dr. Lorino concluded that the veteran had 
evidence of pleural changes secondary to his previous 
asbestos exposure.

The RO wrote to the veteran in July 1998 and asked him to 
answer several questions regarding his alleged asbestos 
exposure in service.  

The veteran was afforded a VA respiratory examination in 
August 1998.  The examiner noted that the veteran claimed 
exposure to asbestos during service.  This exposure was the 
result of the veteran being exposed to insulation used to 
line pipes.  The veteran also said that he was told that he 
had signs of asbestosis in 1980.  The veteran made no mention 
of his many years of employment in the shipyard.  A chest x-
ray was interpreted to show no evidence of acute pulmonary 
disease.  The diagnoses were history of asbestos exposure 
with chest x-ray showing no radiological evidence of 
pulmonary asbestosis, and mild restrictive disease as shown 
on PFT.

The veteran submitted a statement detailing his claimed 
asbestos exposure in November 1998.  He said that he worked 
with a boiler that was wrapped in asbestos when he was 
stationed at Fort (Ft.) Bliss, Texas.  He also said he was 
exposed while assigned to Ft. Sam Houston, Texas, and Ft. 
Sheridan, Illinois, from asbestos used on the boilers.  The 
veteran further stated that the ships that transported him to 
and from Korea also had asbestos on board.

The veteran and his wife testified at a hearing at the RO in 
September 2000.  The veteran said that he stayed in a five-
man hutch when he was assigned to Ft. Bliss.  The hutch was 
heated by a coal-fired heater that was wrapped with asbestos.  
The veteran testified regarding additional exposure from 
asbestos wrapped around a heating boiler in the barracks at 
another unit.  The veteran said that he went to sick call and 
complained of breathing problems while on active duty.  The 
veteran said that he worked as a carpenter after service and 
was not exposed to asbestos.  He said he did work at the 
shipyard but did not work on any of the ships.  The veteran 
said that he last worked 10 to 12 years earlier and that he 
left his job at the shipyard because of breathing problems.  
The hearing officer asked the veteran if a doctor had ever 
told him that he had asbestosis.  The veteran said that he 
had not been told by anyone that he had asbestosis.

Additional private records from the University of South 
Alabama Hospital, dated in May 1998, show that the results of 
a computerized tomography (CT) scan of the veteran's chest 
and abdomen revealed bilateral pleural plaques consistent 
with asbestos exposure.  The veteran was also noted to be 
retired from the shipyard.  There was no mention of the 
veteran having had asbestos exposure in service and no 
opinion expressed as to the source of exposure that may have 
caused the pleural plaques.  

The veteran testified at a Board hearing in July 2001.  The 
veteran detailed his believed exposure to asbestos in service 
because of the asbestos he said was used to wrap boilers and 
heaters.  The veteran said he never had to take insulation 
off of the pipes.  The veteran further testified that he was 
not exposed to asbestos after service.  He said he did 
maintenance work.  

The Board considered the veteran's case in February 2002.  In 
keeping with then-existing authority the Board ordered 
additional evidentiary development in the veteran's case.  In 
that regard the Board wrote to the veteran in April 2002 and 
informed him that the Board would be conducting additional 
development.  The letter also informed the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA's 
requirement to provide notice and assistance in the 
development of his claim.  The veteran was informed of the 
elements he needed to satisfy in order to substantiate his 
claim.  He was asked to identify any additional evidence or 
information that could be obtained on his behalf.  Further, 
he was informed that the NPRC had determined that his service 
medical records were presumably destroyed in a fire.  The 
veteran was advised that he could submit other forms of 
evidence, to include lay statements, to support his claim.  
The veteran was also asked to provide any information and/or 
documentation regarding any other claims he may have made for 
compensation as a result of exposure to asbestos.

The veteran responded in May 2002.  He reported treatment at 
the University of South Alabama and from VA sources.

Records were obtained from the University of South Alabama in 
July 2002.  The records pertained to treatment provided in 
May 1998 and were duplicative of records already in the 
claims file.

VA records relating to treatment for the veteran's pulmonary 
condition where requested.  The only records provided 
consisted of a duplicate copy of the veteran's August 1998 VA 
examination report.

The veteran was afforded a VA respiratory examination in 
March 2003.  The examiner noted an occupational history for 
the veteran as a cook in the military.  The veteran claimed 
exposure to asbestos as a result of those duties.  The 
examiner also noted that the veteran worked at Ingalls 
shipyard as a carpenter and then at a shipyard in Pascagoula, 
Mississippi.  It was reported that the veteran worked in 
shipyards for a total of 30 years.  The examiner reviewed the 
medical evidence of record.  The examiner concluded that 
there was evidence of asbestos exposure based on pleural 
plaques on CT scan.  Interstitial lung disease (asbestosis) 
was not noted on the CT scan.  The examiner opined that the 
veteran shortness of breath was most likely a result of his 
multiple cardiac conditions.  The examiner noted that the 
veteran attributed his asbestos exposure to military service.  
However, she opined that it was more likely that 30 years of 
working in shipyards would pose a high risk for exposure to 
asbestos.  She further opined that this was most likely the 
cause for the presence of pleural plaques on the CT scan.  
Finally, the examiner said that, based on available history 
in the claims file, she was unable to find an immediate or 
direct occupational exposure during the veteran's military 
career.

The Board notified the veteran of the additional evidence 
developed in his case in April 2003.  He was given an 
opportunity to review the evidence and submit any additional 
comments or evidence in support of his claim.  The veteran 
was also afforded the option of choosing to proceed with the 
adjudication of his appeal. 

The veteran replied that he had nothing further to submit in 
May 2003.  He asked that his appeal go forward.

The Board advised the veteran of a change in the law in June 
2003.  Specifically, the change no longer allowed the Board 
to consider new evidence without first remanding his case to 
the agency of original jurisdiction (AOJ).  The veteran was 
again advised that evidence was obtained since the last 
supplemental statement of the case (SSOC) was issued and that 
he had a right to have the new evidence considered by the AOJ 
in the first instance.  The veteran was also informed that he 
could elect to waive such consideration and allow for the 
Board to consider the evidence.

The veteran's representative submitted additional argument in 
June 2003.  However, the veteran did not waive consideration 
of the new evidence and the case was remanded by the Board in 
July 2003.

The veteran was issued a SSOC and again advised of the 
additional evidence added to the record.  He was afforded a 
60-day period to submit additional evidence or argument in 
support of his claim.  The veteran did not respond to the 
SSOC and his case was certified on appeal to the Board in 
October 2003.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, but there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 1988, 
VA issued a circular on asbestos-related diseases that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of 
the VA Compensation and Pension Service in September 1992, 
and, at that time its contents were added as paragraph 7.68 
(now paragraph 7.21) of Part VI of the VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1).  The provision does 
not give rise to enforceable substantive rights and does not 
create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 
1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  

As noted above the veteran's SMRs are presumed destroyed.  
However, his separation physical examinations from 1950 and 
1955 are of record.  They are negative for any evidence of a 
lung disorder and both reported normal chest x-rays.  No 
exposure to asbestos was noted.  Further, the veteran was 
informed of the loss of his SMRs and afforded the opportunity 
to supplement his claim with other forms of evidence.  He did 
not submit any corroborating evidence outside of private 
medical records dated after service.

The first evidence of record to show the veteran with any 
type of respiratory disorder is the October 1993 VA 
examination report where the veteran was diagnosed with COPD.  
The veteran later submitted evidence that showed an earlier 
finding of pleural thickening and severe lung disease in 
1988.  Thus the earliest evidence to show any type of lung 
disorder is more than 33 years after service.

The veteran has not been diagnosed with interstitial lung 
disease.  The November 1988 report from Dr. Lorino noted that 
the veteran had evidence of pleural changes secondary to 
previous asbestos exposure, inferred to be from working in a 
shipyard as the veteran had a history of employment in a 
shipyard from 1957 to 1982.  The May 1998 records from the 
University of South Alabama contain a CT scan report that the 
veteran had bilateral pleural plaques that were consistent 
with asbestos exposure.

The March 2003 VA examiner reported that the pleural plaques, 
seen on the CT scan, were evidence of asbestos exposure.  She 
said, however, that interstitial lung disease (asbestosis) 
was not evident on the CT scan.  She further stated that the 
veteran's asbestos exposure most likely came from his 30 
years of work in a shipyard after service and that the 
pleural changes were related to that exposure.  She found no 
evidence of asbestos exposure in service.  This conclusion is 
supported by the evidence of record that shows the veteran 
was employed at a shipyard from 1957 to 1982 by his admission 
to Dr. Lorino when he was undergoing evaluation for an 
asbestos-related claim in 1988.  Other medical records also 
support the conclusion and show the veteran employed at the 
shipyard in 1968, or having a history of employment in the 
shipyard for many years.  The Board finds that this evidence 
strongly suggests post-service asbestos exposure, despite the 
veteran's testimony of not having any such exposure after 
service.

There is no objective evidence of asbestos exposure in 
service.  More importantly, there is no evidence of a 
diagnosis of asbestosis of record.  Even assuming that, as 
alleged, the veteran was exposed to asbestos during service, 
in order to establish service connection he has to show that 
a current disability is linked to exposure to asbestos in 
service.  No such medical evidence of causality has been 
submitted in this case.  

The veteran's only diagnosed lung disorders bilateral pleural 
plaques and COPD.  While the veteran is competent to describe 
the symptoms and events he experienced during service, he is 
not competent to proffer a medical diagnosis or a medical 
opinion regarding proper diagnosis or etiology thereof.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no medical evidence to show that the veteran has asbestosis 
disability traceable to military service, the Board concludes 
that the preponderance of the evidence is against his claim.  
Evidence showing no asbestosis, as well as the most recent VA 
examiner's opinion, outweighs the veteran's unsupported 
allegation of diagnosis and relationship to military service.

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Korea 
during his second period of service from August 1950 to April 
1955.  The CIB is indicative of participation in combat.  In 
that case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, the veteran 
has not alleged that he was exposed to asbestos as a result 
of combat service.  Rather, he has explicitly detailed what 
he believed to be his periods of exposure, all involving 
assignments in the United States, or from being on a ship on 
his way to and from Korea.  Thus, there is no requirement to 
consider the veteran's current claim as combat related.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asbestosis.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2001).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9,2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has issued 
final regulations to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran filed a claim for service connection for asbestosis 
in June 1998.  He has provided the necessary information to 
complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to provide notice.

The veteran's claim was submitted in June 1998, prior to the 
enactment of the VCAA.  The RO wrote to the veteran in July 
1998 to obtain information pertinent to his claim for 
asbestos exposure.  

His claim was denied in October 1998.  Notice of the rating 
action was provided in November 1998.  The rating decision 
noted that there was no evidence of asbestos exposure in 
service.

The veteran responded in November 1998 and gave examples of 
what he felt constituted exposure to asbestos.

The Board found that new and material evidence had been 
received to reopen a claim for service connection for 
asbestosis.  (A previous claim was denied in February 1994.)  
The veteran's case was submitted for additional development, 
in keeping with regulatory authority existing at that time.

The veteran was informed of the intent to develop his claim 
and of the VCAA in April 2002.  The veteran was told of VA's 
requirement to provide notice and assistance in the 
development of his claim.  He was further informed of the 
elements to satisfy to substantiate his claim.  

The veteran responded to the Board's letter in May 2002.  He 
identified sources of treatment.  The Board obtained the 
records identified by the veteran and associated them with 
the claims file.  The veteran was also afforded a VA 
examination in March 2003.

The Board notified the veteran of the additional evidence 
developed in the case and that it would be used in 
adjudicating his claim in April 2003.

The Board again contacted the veteran in June 2003 and 
informed him of the additional evidence of record.  However, 
because of a change in law, the veteran was also advised that 
his case would be remanded to the AOJ unless he chose to 
waive such a remand.  The veteran did not waive the remand 
and the case was returned to the AOJ in July 2003.

The RO re-adjudicated based on the entire record and the 
veteran was issued a SSOC in July 2003 and afforded an 
opportunity to submit additional evidence or argument.  The 
SSOC informed the veteran of all of the latest evidence 
obtained in the case and informed him as to why his claim 
remained denied.  He did not respond to the SSOC and his case 
was returned to the Board.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided multiple notices regarding the 
type of evidence needed to substantiate his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran has submitted private treatment records and 
identified other sources of evidence that was obtained by VA.  
He has been afforded two VA examinations.  Further, the 
veteran has testified at two hearings.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for asbestosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



